DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 12-15 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chen et al. in Foreign Patent Document CA 3079352 A1.
	Regarding claim 1, Chen et al. teaches:
	allocating injected fluid into each layer of a plurality of oil-bearing geological layers to a plurality of paths from injection sites of injection wells to production wells in each layer by balancing the mass of fluid injected into and the total fluid recovered from each oil-bearing geological layer (see “the use of inter-well tracers that can be continuously injected…inter-well tracers can be continuously monitored and detected in real time…inter-well tracers can be features of oilfield production parameters…using the integrated production and tracer test data to generate accurate reservoir geological model…”,  ; [0022]-[0024], Fig. 1)
	calculating estimated geological properties for each path in the plurality of paths to match total oil and injection fluid recovered at each production well in the plurality of production wells (see “using integrated production and tracer test data to generate accurate reservoir geological models”, [0006] and [0024], Fig. 1; see “reservoir
porosity distributions, permeability distributions, fracture distributions,
oil/gas/water physical properties, and interactions with aquafers ”, [0030]), and 
	using the estimated geological properties, calculating an oil production rate for each path between an injector well and a production well in a geological layer (see “estimates for future oil production rates of future productions using the control parameters optimized on geological models history”, [0017], Figs. 9A-B; [0032]).
	Regarding claim 5, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches wherein the step of calculating the set of estimated geological properties comprises using an ensemble of models fit to the allocations of injected fluid into each layer with the total oil and water produced at each production well (see “geological models to 702a-702c”, [0060], Figs. 7A-C).
	Regarding claim 6, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches wherein each model produces an individual estimate of the geological properties, and wherein the estimated geological properties are calculated by characterizing a distribution formed from the individual estimates of the ensemble of models (see “reservoir models can usually include or use reservoir porosity distributions, permeability distributions, fracture distributions”, [0031]; [0084]).
	Regarding claim 7, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches wherein the plurality of paths from injection sites of injection wells to production wells in each layer is calculated from a map of injection well sites and production well sites based on the distances between the injection well sites and production well sites (see “…injectors 402…As shown in FIG. 4…total field
size is 3000ft x 3000ft x 20ft…There are 9 injectors and 9 producers on this field with a line drive pattern”, [0054], Fig. 4).
	Regarding claim 8, Chen et al. teaches:
	one or more memories having computer readable computer instructions (see “one or more computer memory devices interoperable coupled with one or more computers and having tangible, non-transitory, machine-readable media storing instructions”, [0005], Fig. 11); and 
	one or more processors for executing the computer readable computer instructions (see “one or more computer memory devices interoperable coupled with one or more computers and having tangible, non-transitory, machine-readable media storing instructions”, [0005], Fig. 11) to perform a method comprising:
	allocating injected fluid into each layer of a plurality of oil-bearing geological layers to a plurality of paths from injection sites of injection wells to production wells in each layer by balancing the mass of fluid injected into and the total fluid recovered from each oil-bearing geological layer (see “the use of inter-well tracers that can be continuously injected…inter-well tracers can be continuously monitored and detected in real time…inter-well tracers can be features of oilfield production parameters…using the integrated production and tracer test data to generate accurate reservoir geological model…”,  ; [0022]-[0024], Fig. 1)
	calculating estimated geological properties for each path in the plurality of paths to match total oil and injection fluid recovered at each production well in the plurality of production wells (see “using integrated production and tracer test data to generate accurate reservoir geological models”, [0006] and [0024], Fig. 1; see “reservoir
porosity distributions, permeability distributions, fracture distributions,
oil/gas/water physical properties, and interactions with aquafers ”, [0030]), and 
	using the estimated geological properties, calculating an oil production rate for each path between an injector well and a production well in a geological layer (see “estimates for future oil production rates of future productions using the control parameters optimized on geological models history”, [0017], Figs. 9A-B; [0032]).
	Regarding claim 12, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches wherein the step of calculating the set of estimated geological properties comprises using an ensemble of models fit to the allocations of injected fluid into each layer with the total oil and water produced at each production well (see “geological models to 702a-702c”, [0060], Figs. 7A-C).
	Regarding claim 13, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches wherein each model produces an individual estimate of the geological properties, and wherein the estimated geological properties are calculated by characterizing a distribution formed from the individual estimates of the ensemble of models (see “reservoir models can usually include or use reservoir porosity distributions, permeability distributions, fracture distributions”, [0031]; [0084]).
	Regarding claim 14, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches wherein the plurality of paths from injection sites of injection wells to production wells in each layer is calculated from a map of injection well sites and production well sites based on the distances between the injection well sites and production well sites (see “…injectors 402…As shown in FIG. 4…total field
size is 3000ft x 3000ft x 20ft…There are 9 injectors and 9 producers on this field with a line drive pattern”, [0054], Fig. 4).
	Regarding claim 15, Chen et al. teaches:
	allocating injected fluid into each layer of a plurality of oil-bearing geological layers to a plurality of paths from injection sites of injection wells to production wells in each layer by balancing the mass of fluid injected into and the total fluid recovered from each oil-bearing geological layer (see “the use of inter-well tracers that can be continuously injected…inter-well tracers can be continuously monitored and detected in real time…inter-well tracers can be features of oilfield production parameters…using the integrated production and tracer test data to generate accurate reservoir geological model…”,  ; [0022]-[0024], Fig. 1)
	calculating estimated geological properties for each path in the plurality of paths to match total oil and injection fluid recovered at each production well in the plurality of production wells (see “using integrated production and tracer test data to generate accurate reservoir geological models”, [0006] and [0024], Fig. 1; see “reservoir
porosity distributions, permeability distributions, fracture distributions,
oil/gas/water physical properties, and interactions with aquafers ”, [0030]), and 
	using the estimated geological properties, calculating an oil production rate for each path between an injector well and a production well in a geological layer (see “estimates for future oil production rates of future productions using the control parameters optimized on geological models history”, [0017], Figs. 9A-B; [0032]).
	Regarding claim 19, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches wherein the step of calculating the set of estimated geological properties comprises using an ensemble of models fit to the allocations of injected fluid into each layer with the total oil and water produced at each production well (see “geological models to 702a-702c”, [0060], Figs. 7A-C).
	Regarding claim 20, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches wherein each model produces an individual estimate of the geological properties, and wherein the estimated geological properties are calculated by characterizing a distribution formed from the individual estimates of the ensemble of models (see “reservoir models can usually include or use reservoir porosity distributions, permeability distributions, fracture distributions”, [0031]; [0084]).
	Regarding claim 21, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches wherein the plurality of paths from injection sites of injection wells to production wells in each layer is calculated from a map of injection well sites and production well sites based on the distances between the injection well sites and production well sites (see “…injectors 402…As shown in FIG. 4…total field
size is 3000ft x 3000ft x 20ft…There are 9 injectors and 9 producers on this field with a line drive pattern”, [0054], Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in Foreign Patent Document CA 3079352 A1 as applied to claims 1, 8 and 15 above, and further in view of Stone et al. in U.S. Patent Publication 2011/0320047.
	Regarding claim 2, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches determining an optimal set of allocations of injected fluid to the plurality of paths that balance the injected fluid into each layer, the total fluid produced at the plurality of production wells (see “…injectors 402…As shown in FIG. 4…total field size is 3000ft x 3000ft x 20ft…There are 9 injectors and 9 producers on this field with a line drive pattern”, [0054], Fig. 4). Chen et al. differs from the claimed invention in that it is silent regarding a plurality of slack variables where the optimal set of allocations is constrained such that the layer allocation rates over time are smooth, and that the slack variables are minimized.
	Stone et al teaches “using wells with multiple tubing strings to improve both injection and production of fluids in a reservoir” ([0002]) comprising “multiple injection and production control points in a well” ([0028]) and “the example system uses modified slack variables on all control points (boundary and wellhead segments, each of which may have a set of user specified flow rate and pressure limits)… If the user has specified several limits at one control point in the system, e.g., oil production rate, water production rate, pressure limit, then a slack variable and multiplier can be assigned to each of these” ([0032] a plurality of slack variables where the optimal set of allocations is constrained such that the layer allocation rates over time are smooth) and “In one implementation, the slack variable manager 222 is used to find an acceptable solution to well optimization, including multiple boundary segments 400 in addition to a wellhead segment…” ([0075] the slack variables are minimized). Stone et al. teaches “allow injection and production at various control points along the tubing strings in addition to the single, overall well control”  ([0004]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the slack variable teachings of Stone et al. in the system of Chen et al. with a reasonable expectation that it would result in improving the optimization of the control of water injection rates and oil production rates, thereby improving the overall reservoir production rates.
	Regarding claim 9, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches determining an optimal set of allocations of injected fluid to the plurality of paths that balance the injected fluid into each layer, the total fluid produced at the plurality of production wells (see “…injectors 402…As shown in FIG. 4…total field size is 3000ft x 3000ft x 20ft…There are 9 injectors and 9 producers on this field with a line drive pattern”, [0054], Fig. 4). Chen et al. differs from the claimed invention in that it is silent regarding a plurality of slack variables where the optimal set of allocations is constrained such that the layer allocation rates over time are smooth, and that the slack variables are minimized.
	Stone et al teaches “using wells with multiple tubing strings to improve both injection and production of fluids in a reservoir” ([0002]) comprising “multiple injection and production control points in a well” ([0028]) and “the example system uses modified slack variables on all control points (boundary and wellhead segments, each of which may have a set of user specified flow rate and pressure limits)… If the user has specified several limits at one control point in the system, e.g., oil production rate, water production rate, pressure limit, then a slack variable and multiplier can be assigned to each of these” ([0032] a plurality of slack variables where the optimal set of allocations is constrained such that the layer allocation rates over time are smooth) and “In one implementation, the slack variable manager 222 is used to find an acceptable solution to well optimization, including multiple boundary segments 400 in addition to a wellhead segment…” ([0075] the slack variables are minimized). Stone et al. teaches “allow injection and production at various control points along the tubing strings in addition to the single, overall well control”  ([0004]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the slack variable teachings of Stone et al. in the system of Chen et al. with a reasonable expectation that it would result in improving the optimization of the control of water injection rates and oil production rates, thereby improving the overall reservoir production rates.
	Regarding claim 15, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches determining an optimal set of allocations of injected fluid to the plurality of paths that balance the injected fluid into each layer, the total fluid produced at the plurality of production wells (see “…injectors 402…As shown in FIG. 4…total field size is 3000ft x 3000ft x 20ft…There are 9 injectors and 9 producers on this field with a line drive pattern”, [0054], Fig. 4). Chen et al. differs from the claimed invention in that it is silent regarding a plurality of slack variables where the optimal set of allocations is constrained such that the layer allocation rates over time are smooth, and that the slack variables are minimized.
	Stone et al teaches “using wells with multiple tubing strings to improve both injection and production of fluids in a reservoir” ([0002]) comprising “multiple injection and production control points in a well” ([0028]) and “the example system uses modified slack variables on all control points (boundary and wellhead segments, each of which may have a set of user specified flow rate and pressure limits)… If the user has specified several limits at one control point in the system, e.g., oil production rate, water production rate, pressure limit, then a slack variable and multiplier can be assigned to each of these” ([0032] a plurality of slack variables where the optimal set of allocations is constrained such that the layer allocation rates over time are smooth) and “In one implementation, the slack variable manager 222 is used to find an acceptable solution to well optimization, including multiple boundary segments 400 in addition to a wellhead segment…” ([0075] the slack variables are minimized). Stone et al. teaches “allow injection and production at various control points along the tubing strings in addition to the single, overall well control”  ([0004]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the slack variable teachings of Stone et al. in the system of Chen et al. with a reasonable expectation that it would result in improving the optimization of the control of water injection rates and oil production rates, thereby improving the overall reservoir production rates.
Claim(s) 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in Foreign Patent Document CA 3079352 A1 as applied to claims 1, 8 and 15 above, and further in view of Dogru in U.S. Patent Publication 2022/0129609.	
	Regarding claim 3, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches “tracers can be used to qualitatively or quantitatively gauge how fluid flows through a hydrocarbon reservoir” ([0002] phase flow) and “reservoir models can usually include or use reservoir porosity distributions” ([0030] parameters). Chen et al. differs from the claimed inventio in that it is silent regarding estimated geological properties comprises estimating parameters of the Buckley-Leverett model for two-phase flow in porous media.
	Dogru teaches “a computer model of a reservoir, for the purposes of improving estimation of reserves and making decisions regarding the development of the field, predicting future production…A numerical simulator may be used to perform reservoir simulation that predicts, e.g., the flow of fluids (e.g., oil, water, and gas) through the reservoir based on the reservoir model. During reservoir simulation, attribute values such as porosity, permeability, saturation are associated with each grid block” ([0001] multi-phase flows, estimating parameters). Further, Dogru teaches “In an oil reservoir, the water cut is the ratio of water flow compared to the total liquid flow…Relative permeability is the ratio of effective permeability of a particular fluid at a particular saturation to absolute permeability of that fluid at total saturation. The relative permeability curve is the plot of relative permeability versus water saturation. In fluid dynamics, the Buckley-Leverett (BL) equation is a conservation equation to model two-phase fluid flow in porous media. The BL equation may be solved to generate an analytical solution (referred to as the BL analytical solution) that estimates the rate at which an injected water front moves through a porous medium, such as an oil reservoir. The Buckley-Leverett equation is based on fractional flow theory with the assumptions that fluid flow is linear and horizontal, oil and water are both incompressible and immiscible, and gravity and capillary pressure effects are negligible.” ([0050]-[0051] estimated geological properties comprises estimating parameters of the Buckley-Leverett model for two-phase flow in porous media).
	Dogru establishes that estimating geological properties comprising estimating parameters of the Buckley-Leverett model for two-phase flow in porous media as part of the ability of one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the Buckley-Leverett model teachings of Dogru et al. in the system of Chen et al. with a reasonable expectation that it would result in improving parameter estimations of the model, thereby improving the overall reservoir production rates.
	Regarding claim 4, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches wherein the set of estimated geological properties comprises pore volume (see “porosity distributions”, [0031], [0084] i.e. porosity is the ratio of pore volume to total volume thus comprises pore volume) and in addition, permeability distributions and physical properties of oil, gas, and water ([0084]). Chen et al. differs from the claimed inventio in that it is silent regarding relative permeability curves and curves for a primary cut of injected fluid.
	Dogru teaches “a computer model of a reservoir, for the purposes of improving estimation of reserves and making decisions regarding the development of the field, predicting future production…A numerical simulator may be used to perform reservoir simulation that predicts, e.g., the flow of fluids (e.g., oil, water, and gas) through the reservoir based on the reservoir model. During reservoir simulation, attribute values such as porosity, permeability, saturation are associated with each grid block” ([0001] i.e. porosity is the ratio of pore volume to total volume thus comprises pore volume, permeability) and “computing, by a computer processor and based at least on a fractional flow curve of oil and water, a water saturation at a water front within a grid block of the plurality of grid blocks and an average water saturation of the grid block” ([0002]). Further, Dogru teaches “In an oil reservoir, the water cut is the ratio of water flow compared to the total liquid flow. Water saturation…Relative permeability is the ratio of effective permeability of a particular fluid at a particular saturation to absolute permeability of that fluid at total saturation. The relative permeability curve is the plot of relative permeability versus water saturation. In fluid dynamics, the Buckley-Leverett (BL) equation is a conservation equation to model two-phase fluid flow in porous media. The BL equation may be solved to generate an analytical solution (referred to as the BL analytical solution) that estimates the rate at which an injected water front moves through a porous medium, such as an oil reservoir. The Buckley-Leverett equation is based on fractional flow theory with the assumptions that fluid flow is linear and horizontal, oil and water are both incompressible and immiscible, and gravity and capillary pressure effects are negligible... the fractional flow curve, which is the plot of water cut…” ([0050]-[0051] estimated geological properties comprises relative permeability curve, water saturation is the ration of water volume to pore volume thus comprises pore volume, e.g. plot of water cut is understood to include primary cut of injected fluid).
	Dogru establishes that estimating geological properties comprising estimating geological properties comprising pore volume, relative permeability curves, and curves for a primary cut of injected fluid as part of the ability of one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the techniques of estimating geological properties as taught by Dogru et al. in the system of Chen et al. with a reasonable expectation that it would result in improving parameter estimations of the model, thereby improving the overall reservoir production rates.
	Regarding claim 10, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches “tracers can be used to qualitatively or quantitatively gauge how fluid flows through a hydrocarbon reservoir” ([0002] phase flow) and “reservoir models can usually include or use reservoir porosity distributions” ([0030] parameters). Chen et al. differs from the claimed inventio in that it is silent regarding estimated geological properties comprises estimating parameters of the Buckley-Leverett model for two-phase flow in porous media.
	Dogru teaches “a computer model of a reservoir, for the purposes of improving estimation of reserves and making decisions regarding the development of the field, predicting future production…A numerical simulator may be used to perform reservoir simulation that predicts, e.g., the flow of fluids (e.g., oil, water, and gas) through the reservoir based on the reservoir model. During reservoir simulation, attribute values such as porosity, permeability, saturation are associated with each grid block” ([0001] multi-phase flows, estimating parameters). Further, Dogru teaches “In an oil reservoir, the water cut is the ratio of water flow compared to the total liquid flow…Relative permeability is the ratio of effective permeability of a particular fluid at a particular saturation to absolute permeability of that fluid at total saturation. The relative permeability curve is the plot of relative permeability versus water saturation. In fluid dynamics, the Buckley-Leverett (BL) equation is a conservation equation to model two-phase fluid flow in porous media. The BL equation may be solved to generate an analytical solution (referred to as the BL analytical solution) that estimates the rate at which an injected water front moves through a porous medium, such as an oil reservoir. The Buckley-Leverett equation is based on fractional flow theory with the assumptions that fluid flow is linear and horizontal, oil and water are both incompressible and immiscible, and gravity and capillary pressure effects are negligible.” ([0050]-[0051] estimated geological properties comprises estimating parameters of the Buckley-Leverett model for two-phase flow in porous media).
	Dogru establishes that estimating geological properties comprising estimating parameters of the Buckley-Leverett model for two-phase flow in porous media as part of the ability of one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the Buckley-Leverett model teachings of Dogru et al. in the system of Chen et al. with a reasonable expectation that it would result in improving parameter estimations of the model, thereby improving the overall reservoir production rates.
	Regarding claim 11, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches wherein the set of estimated geological properties comprises pore volume (see “porosity distributions”, [0031], [0084] i.e. porosity is the ratio of pore volume to total volume thus comprises pore volume) and in addition, permeability distributions and physical properties of oil, gas, and water ([0084]). Chen et al. differs from the claimed inventio in that it is silent regarding relative permeability curves and curves for a primary cut of injected fluid.
	Dogru teaches “a computer model of a reservoir, for the purposes of improving estimation of reserves and making decisions regarding the development of the field, predicting future production…A numerical simulator may be used to perform reservoir simulation that predicts, e.g., the flow of fluids (e.g., oil, water, and gas) through the reservoir based on the reservoir model. During reservoir simulation, attribute values such as porosity, permeability, saturation are associated with each grid block” ([0001] i.e. porosity is the ratio of pore volume to total volume thus comprises pore volume, permeability) and “computing, by a computer processor and based at least on a fractional flow curve of oil and water, a water saturation at a water front within a grid block of the plurality of grid blocks and an average water saturation of the grid block” ([0002]). Further, Dogru teaches “In an oil reservoir, the water cut is the ratio of water flow compared to the total liquid flow. Water saturation…Relative permeability is the ratio of effective permeability of a particular fluid at a particular saturation to absolute permeability of that fluid at total saturation. The relative permeability curve is the plot of relative permeability versus water saturation. In fluid dynamics, the Buckley-Leverett (BL) equation is a conservation equation to model two-phase fluid flow in porous media. The BL equation may be solved to generate an analytical solution (referred to as the BL analytical solution) that estimates the rate at which an injected water front moves through a porous medium, such as an oil reservoir. The Buckley-Leverett equation is based on fractional flow theory with the assumptions that fluid flow is linear and horizontal, oil and water are both incompressible and immiscible, and gravity and capillary pressure effects are negligible... the fractional flow curve, which is the plot of water cut…” ([0050]-[0051] estimated geological properties comprises relative permeability curve, water saturation is the ration of water volume to pore volume thus comprises pore volume, e.g. plot of water cut is understood to include primary cut of injected fluid).
	Dogru establishes that estimating geological properties comprising estimating geological properties comprising pore volume, relative permeability curves, and curves for a primary cut of injected fluid as part of the ability of one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the techniques of estimating geological properties as taught by Dogru et al. in the system of Chen et al. with a reasonable expectation that it would result in improving parameter estimations of the model, thereby improving the overall reservoir production rates.
	Regarding claim 17, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches “tracers can be used to qualitatively or quantitatively gauge how fluid flows through a hydrocarbon reservoir” ([0002] phase flow) and “reservoir models can usually include or use reservoir porosity distributions” ([0030] parameters). Chen et al. differs from the claimed inventio in that it is silent regarding estimated geological properties comprises estimating parameters of the Buckley-Leverett model for two-phase flow in porous media.
	Dogru teaches “a computer model of a reservoir, for the purposes of improving estimation of reserves and making decisions regarding the development of the field, predicting future production…A numerical simulator may be used to perform reservoir simulation that predicts, e.g., the flow of fluids (e.g., oil, water, and gas) through the reservoir based on the reservoir model. During reservoir simulation, attribute values such as porosity, permeability, saturation are associated with each grid block” ([0001] multi-phase flows, estimating parameters). Further, Dogru teaches “In an oil reservoir, the water cut is the ratio of water flow compared to the total liquid flow…Relative permeability is the ratio of effective permeability of a particular fluid at a particular saturation to absolute permeability of that fluid at total saturation. The relative permeability curve is the plot of relative permeability versus water saturation. In fluid dynamics, the Buckley-Leverett (BL) equation is a conservation equation to model two-phase fluid flow in porous media. The BL equation may be solved to generate an analytical solution (referred to as the BL analytical solution) that estimates the rate at which an injected water front moves through a porous medium, such as an oil reservoir. The Buckley-Leverett equation is based on fractional flow theory with the assumptions that fluid flow is linear and horizontal, oil and water are both incompressible and immiscible, and gravity and capillary pressure effects are negligible.” ([0050]-[0051] estimated geological properties comprises estimating parameters of the Buckley-Leverett model for two-phase flow in porous media).
	Dogru establishes that estimating geological properties comprising estimating parameters of the Buckley-Leverett model for two-phase flow in porous media as part of the ability of one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the Buckley-Leverett model teachings of Dogru et al. in the system of Chen et al. with a reasonable expectation that it would result in improving parameter estimations of the model, thereby improving the overall reservoir production rates.
	Regarding claim 18, Chen et al. teaches the limitations as indicated above. Further, Chen et al. teaches wherein the set of estimated geological properties comprises pore volume (see “porosity distributions”, [0031], [0084] i.e. porosity is the ratio of pore volume to total volume thus comprises pore volume) and in addition, permeability distributions and physical properties of oil, gas, and water ([0084]). Chen et al. differs from the claimed inventio in that it is silent regarding relative permeability curves and curves for a primary cut of injected fluid.
	Dogru teaches “a computer model of a reservoir, for the purposes of improving estimation of reserves and making decisions regarding the development of the field, predicting future production…A numerical simulator may be used to perform reservoir simulation that predicts, e.g., the flow of fluids (e.g., oil, water, and gas) through the reservoir based on the reservoir model. During reservoir simulation, attribute values such as porosity, permeability, saturation are associated with each grid block” ([0001] i.e. porosity is the ratio of pore volume to total volume thus comprises pore volume, permeability) and “computing, by a computer processor and based at least on a fractional flow curve of oil and water, a water saturation at a water front within a grid block of the plurality of grid blocks and an average water saturation of the grid block” ([0002]). Further, Dogru teaches “In an oil reservoir, the water cut is the ratio of water flow compared to the total liquid flow. Water saturation…Relative permeability is the ratio of effective permeability of a particular fluid at a particular saturation to absolute permeability of that fluid at total saturation. The relative permeability curve is the plot of relative permeability versus water saturation. In fluid dynamics, the Buckley-Leverett (BL) equation is a conservation equation to model two-phase fluid flow in porous media. The BL equation may be solved to generate an analytical solution (referred to as the BL analytical solution) that estimates the rate at which an injected water front moves through a porous medium, such as an oil reservoir. The Buckley-Leverett equation is based on fractional flow theory with the assumptions that fluid flow is linear and horizontal, oil and water are both incompressible and immiscible, and gravity and capillary pressure effects are negligible... the fractional flow curve, which is the plot of water cut…” ([0050]-[0051] estimated geological properties comprises relative permeability curve, water saturation is the ration of water volume to pore volume thus comprises pore volume, e.g. plot of water cut is understood to include primary cut of injected fluid).
	Dogru establishes that estimating geological properties comprising estimating geological properties comprising pore volume, relative permeability curves, and curves for a primary cut of injected fluid as part of the ability of one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the techniques of estimating geological properties as taught by Dogru et al. in the system of Chen et al. with a reasonable expectation that it would result in improving parameter estimations of the model, thereby improving the overall reservoir production rates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hill et al. in U.S. Patent 7,980,312 teaches allocating injected fluid into each layer of a plurality of oil-bearing geological layers to a plurality of paths from injection sites of injection wells to production wells in each layer (see “Steam injection is often used to…increase the oil production rate…”, column 4 lines 49-52) by balancing the mass of fluid injected into and the total fluid recovered from each oil-bearing geological layer (see “the operator may adjust any a number of variables including…rate of injection of fluid into the formation, pattern of injection…”, column 27 line 52-55).
	Sarma et al. in U.S. Patent Publication 2012/0215511 teaches “ FIG. 12 depict oil production rates (dashed lines) and water production rates (solid lines) obtained with 100 member ensembles using the constrained KEnKF. In particular, FIG. 12A shows oil and water production rates from an initial ensemble of reservoir models and FIG. 12B shows oil and water production rates from the final ensemble of reservoir models. ” ([0106]).
	Cronim et al. in Foreign Patent Document WO 2019178432 A1 teaches “A method for improved prediction and enhancement of hydrocarbon recovery from ultra-tight/unconventional reservoirs for both the primary production and any subsequent solvent huff'n'puff periods based on facilitating the diffusion process may include steps of defining one or more initial properties of a reservoir and integrating characterization data of the reservoir” (Abstract).
	Doster et al. in Non-Patent Literature “Generalized Buckley–Leverett theory for two-phase flow in porous media” teaches “Hysteresis and fluid entrapment pose unresolved problems for the theory of flow in porous media” (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2857